Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated September 23, 1996 (People v Rodriguez, 231 AD2d 650 [1996]), affirming a judgment of the Supreme Court, Queens County, rendered July 12, 1994.
*742Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Miller, Schmidt and Florio, JJ., concur.